 



Exhibit 10.03
CADENCE DESIGN SYSTEMS, INC.
1997 NONSTATUTORY STOCK INCENTIVE PLAN
Adopted April 30, 1997
Amended and Restated February 2, 2007
Amended July 30, 2007
Stockholder Approval Not Required
Termination Date: None
     1. Purposes of the Plan. The purposes of the Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to the Employees and Consultants of the Company and
its Affiliates, and to promote the success of the Company’s business.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Affiliate” shall mean any parent corporation or subsidiary
corporation of the Company, whether now or hereafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code, or such other
parent corporation or subsidiary corporation designated by the Board.
          (b) “Board” shall mean the Committee, if one has been appointed, or
the Board of Directors, if no Committee is appointed.
          (c) “Board of Directors” shall mean the Board of Directors of the
Company.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder.
          (e) “Committee” shall mean the Committee appointed by the Board of
Directors in accordance with paragraph (a) of Section 4 of the Plan, if one is
appointed.
          (f) “Common Stock” shall mean the common stock of the Company.
          (g) “Company” shall mean Cadence Design Systems, Inc., a Delaware
corporation.
          (h) “Consultant” shall mean any consultant, independent contractor or
adviser rendering services to the Company or an Affiliate (provided that such
person renders bona fide services not in connection with the offering and sale
of securities in capital raising transactions). However, the term “Consultant”
shall not include members of the Board of Directors.
          (i) “Continuous Status as an Employee or Consultant” shall mean the
absence of any interruption or termination of service, whether as an Employee or
Consultant.

 



--------------------------------------------------------------------------------



 



The Board or the chief executive officer of the Company shall determine whether
Continuous Status as an Employee or Consultant shall be considered interrupted
in the case of: (i) any approved leave of absence, including sick leave,
military leave, or any other personal leave; or (ii) transfers between the
Company, Affiliates or their successors. Continuous Status as an Employee or
Consultant shall not be deemed to have terminated merely because of a change in
the capacity in which the Participant renders service to the Company or any
Affiliate, provided that there is no interruption or termination thereof.
          (j) “Employee” shall mean any person employed by the Company or any
Affiliate.
          (k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          (l) “Fair Market Value” means, with respect to any relevant date prior
to January 1, 2007, the average of the high and low prices of the Common Stock
on such date, as reported on the NASDAQ Global Select Market or such other
primary national exchange on which the Common Stock is listed, and, with respect
to any relevant date on or after January 1, 2007, the closing price of the
Common Stock on such date, as reported on the NASDAQ Global Select Market or
such other primary national exchange on which the Common Stock is listed. In the
event the Common Stock is not listed on an exchange as described in the previous
sentence, Fair Market Value with respect to any relevant date shall be
determined in good faith by the Board.
          (m) “Incentive Stock” means shares of Common Stock granted to a
Participant pursuant to Section 10 hereof.
          (n) “Incentive Stock Agreement” means a written agreement between the
Company and a holder of an award of Incentive Stock evidencing the terms and
conditions of an individual Incentive Stock grant. Each Incentive Stock
Agreement shall be subject to the terms and conditions of the Plan.
          (o) “Nonstatutory Stock Option” shall mean an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
          (p) “Option” shall mean a Nonstatutory Stock Option granted pursuant
to the Plan.
          (q) “Optioned Stock” shall mean the Common Stock subject to an Option.
          (r) “Participant” shall mean an Employee or Consultant who receives a
Stock Award.
          (s) “Plan” shall mean this 1997 Nonstatutory Stock Incentive Plan, as
amended from time to time.

2



--------------------------------------------------------------------------------



 



          (t) “Restricted Stock Unit” means a Stock Award granted to a
Participant pursuant to Section 10 hereof pursuant to which shares of Common
Stock or cash in lieu thereof may be issued in the future.
          (u) “Restricted Stock Unit Agreement” means a written agreement
between the Company and a holder of an award of Restricted Stock Units
evidencing the terms and conditions of an individual Restricted Stock Unit
grant. Each Restricted Stock Unit Agreement shall be subject to the terms and
conditions of the Plan.
          (v) “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
          (w) “Share” shall mean a share of Common Stock, as may be adjusted in
accordance with Section 12 of the Plan.
          (x) “Stock Award” shall mean any right granted under the Plan,
including an Option, an award of Incentive Stock, or a Restricted Stock Unit.
          (y) “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
          (z) “Stock Option Agreement” means a written agreement between the
Company and a holder of an Option award evidencing the terms and conditions of
an individual Option grant. Each Stock Option Agreement shall be subject to the
terms and conditions of the Plan.
     3. Stock Subject to the Plan.
          (a) Share Reserve. Subject to the provisions of Sections 3(b) and 12,
the maximum aggregate number of Shares which may be issued pursuant to the Plan
is thirty million (30,000,000) shares of Common Stock.
          (b) Reversion of Shares to the Share Reserve. If a Stock Award should
expire, become unexercisable or otherwise terminate for any reason without
having vested or been exercised in full, the unpurchased Shares which were
subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan.
          (c) Source of Shares. Shares issued under the Plan may be authorized,
but unissued, or reacquired Common Stock.
     4. Administration of the Plan.
          (a) Procedure. The Plan shall be administered by the Board of
Directors. The Board of Directors may appoint a Committee consisting of one or
more members of the

3



--------------------------------------------------------------------------------



 



Board of Directors to administer the Plan on behalf of the Board of Directors,
subject to such terms and conditions as the Board of Directors may prescribe. In
such event, any references in the Plan to the Board of Directors shall be deemed
to refer to the Committee. Once appointed, the Committee shall continue to serve
until otherwise directed by the Board of Directors. From time to time the Board
of Directors may increase or decrease the size of the Committee and appoint
additional members thereof, remove members (with or without cause), and appoint
new members in substitution therefor, fill vacancies however caused and remove
all members of the Committee, and thereafter directly administer the Plan.
Notwithstanding anything in this Section 4 to the contrary, at any time the
Board of Directors or the Committee may delegate to a committee of one or more
members of the Board of Directors the authority to grant Stock Awards to all
Employees and Consultants or any portion or class thereof. In addition, the
Board of Directors or the Committee may by resolution authorize one or more
officers of the Company to perform any or all tasks that the Board is authorized
and empowered to do or perform under the Plan, and for all purposes under the
Plan, such officer or officers shall be treated as the Board; provided, however,
that the resolution so authorizing such officer or officers shall specify the
maximum number of Shares per Stock Award (if any) and the total number of Shares
(if any) such officer or officers may award pursuant to such delegated
authority, and any such Stock Award shall be subject to the form of Stock Award
Agreement theretofore approved by the Board of Directors or the Committee. No
such officer shall designate himself or herself as a recipient of any Stock
Awards granted under authority delegated to such officer.
          (b) Powers of the Board. Subject to the provisions of the Plan, the
Board shall have the authority, in its discretion: (i) to grant Stock Awards
under the Plan; (ii) to determine the exercise or sales price per share of Stock
Awards to be granted, which exercise price shall be determined in accordance
with Sections 8(a) and 10(c) of the Plan, as applicable; (iii) to determine the
Employees or Consultants to whom, and the time or times at which, Stock Awards
shall be granted, the number of Shares to be represented by each Stock Award,
and the terms of such Stock Awards; (iv) to interpret the Plan; (v) to
prescribe, amend and rescind rules and regulations relating to the Plan; (vi) to
determine the terms and provisions of each Stock Award granted (which need not
be identical) in accordance with the Plan, and, with the consent of the holder
thereof with respect to any adverse change, modify or amend each Stock Award;
(vii) to accelerate or defer (the latter with the consent of the Participant)
the exercise date and vesting of any Stock Award; (viii) to authorize any person
to execute on behalf of the Company any instrument required to effectuate the
grant of a Stock Award previously granted by the Board; and (ix) to make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
          (c) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Participants and
any other holders of any Stock Awards granted under the Plan.
     5. Eligibility. Stock Awards may be granted only to Employees or
Consultants. An Employee or Consultant who has been granted a Stock Award may,
if he or she is otherwise

4



--------------------------------------------------------------------------------



 



eligible, be granted an additional Stock Award. Notwithstanding the foregoing,
no Employee or Consultant who is an executive officer of the Company within the
meaning of Section 16 of the Exchange Act, who is a member of the Board of
Directors or who beneficially owns 10% or more of the Company’s Common Stock
shall be entitled to receive the grant of a Stock Award under the Plan.
          The Plan shall not confer upon any Participant any right with respect
to continuation of employment or consultancy by the Company or any Affiliate, as
applicable, nor shall it interfere in any way with the Participant’s right or
the Company’s or any Affiliate’s right to terminate the Participant’s employment
at any time or the Participant’s consultancy pursuant to the terms of the
Consultant’s agreement with the Company or any Affiliate.
     6. Term of the Plan. The Plan became effective upon its adoption by the
Board of Directors. The Plan shall continue in effect until terminated under
Section 14 of the Plan.
     7. Term of Option; Vesting Provisions.
          (a) Option Term. From and after October 1, 2006, the term of each
Option shall be seven (7) years from the date of grant thereof or such shorter
term as may be provided in the applicable Stock Option Agreement. Prior to
October 1, 2006, the maximum term for each Option was ten (10) years from the
date of grant thereof or such shorter term as may have been provided in the
applicable Stock Option Agreement.
          (b) Vesting Provisions. The terms on which each Option shall vest
shall be determined by the Board in its discretion, and shall be set forth in
the Stock Option Agreement relating to each such Option. Without limiting the
discretion of the Board, vesting provisions may include time-based vesting or
vesting based on achievement of performance or other criteria. The provisions of
this Section 7(b) are subject to any Option provisions governing the minimum
number of Shares as to which an Option may be exercised.
     8. Option Exercise Price and Consideration.
          (a) Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be no less than 100% of the Fair
Market Value per Share on the date of grant. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
          (b) Consideration. Subject to applicable law, the consideration to be
paid for the Shares to be issued upon exercise of an Option, including the
method of payment, shall be determined by the Board and may consist entirely of
cash, check, promissory note, shares of Common Stock having a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised, or any combination of such methods of
payment, or such other consideration and method of payment for the issuance of
Shares as may be determined by the Board. In making its determination as to the
type of

5



--------------------------------------------------------------------------------



 



consideration to accept, the Board shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
     9. Exercise of Options.
          (a) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Board, including performance criteria with respect to the
Company and/or the Participant, and as shall be permissible under the terms of
the Plan.
               An Option may not be exercised for a fraction of a Share.
               An Option shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may, as authorized by the Board, consist of any
consideration and method of payment allowable under Section 8(b) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 12 of the Plan.
               Exercise of an Option in any manner shall result in a decrease in
the number of Shares that thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.
          (b) Termination of Status as an Employee or Consultant. If a
Participant ceases to serve as an Employee or Consultant for any reason other
than death or disability, the Participant may, but only within such period of
time ending on the earlier of (i) three (3) months (or such other period of time
as is determined by the Board) after the date the Participant ceases to be an
Employee or Consultant or (ii) the expiration of the term of the Option,
exercise the Option to the extent that the Participant was entitled to exercise
it at the date of such termination. To the extent that the Participant was not
entitled to exercise the Option at the date of such termination, or if the
Participant does not exercise such Option (which the Participant was entitled to
exercise) within the time specified herein, the Option shall terminate.
          (c) Death of Participant. In the event of the death of a Participant
during the term of the Option who is at the time of the Participant’s death an
Employee or Consultant and who shall have been in Continuous Status as an
Employee or Consultant since the date of grant of the Option, the Option may be
exercised at any time within twelve (12) months (or such other period of time as
is determined by the Board) following the date of death, by the Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, to the extent that the Participant was entitled to exercise it
at the date of such termination. To the extent that the Participant was not
entitled to exercise the Option at the date of such termination,



6



--------------------------------------------------------------------------------



 



or if the Option is not exercised (to the extent the Participant was entitled to
exercise) within the time specified herein, the Option shall terminate.
          (d) Disability of Participant. In the event of the disability of a
Participant during the term of the Option who is at the time of his or her
disability an Employee or Consultant and who shall have been in Continuous
Status as an Employee or Consultant since the date of grant of the Option, the
Participant (or the Participant’s legal guardian or conservator) may, but only
within twelve (12) months (or such other period of time as is determined by the
Board) after the date the Participant ceases to be an Employee or Consultant on
account of such disability, exercise the Option to the extent that the
Participant was entitled to exercise it at the date of such termination. To the
extent that the Participant was not entitled to exercise the Option at the date
of such termination, or if the Participant does not exercise such Option (which
the Participant was entitled to exercise) within the time specified herein, the
Option shall terminate.
     10. Incentive Stock and Restricted Stock Units.
          (a) General. Incentive Stock is an award or issuance of shares of
Common Stock under the Plan the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued service or performance conditions) and terms as
the Board deems appropriate. Restricted Stock Units are awards denominated in
units of Shares under which the issuance of Shares is subject to such conditions
(including continued employment or performance criteria) and terms as the Board
deems appropriate. Unless determined otherwise by the Board, each Restricted
Stock Unit will be equal to one Share and will entitle a Participant to either
the issuance of Shares or payment of an amount of cash determined with reference
to the value of Shares.
          (b) Incentive Stock Agreement; Restricted Stock Unit Agreement. Each
Incentive Stock Agreement and Restricted Stock Unit Agreement shall contain
provisions regarding (i) the number of shares of Common Stock subject to such
award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment for the Shares, (iii) the performance
criteria, if any, and level of achievement of these criteria that shall
determine the number of Shares granted, issued, retainable and/or vested,
(iv) such terms and conditions on the grant, issuance, vesting and/or forfeiture
of the Shares as may be determined from time to time by the Board,
(v) restrictions on the transferability of the Shares and (vi) such further
terms and conditions in each case not inconsistent with the Plan as may be
determined from time to time by the Board. Shares of Incentive Stock may be
issued in the name of the Participant and held by the Participant or held by the
Company, in each case as the Board may provide.
          (c) Sales Price. Subject to the requirements of applicable law, the
Board shall determine the price, if any, at which shares of Incentive Stock or
Shares underlying Restricted Stock Units shall be sold or awarded to a
Participant, which price may vary from time to time and among Participants and
which may be above or below the Fair Market Value of such shares at the date of
grant or issuance.

7



--------------------------------------------------------------------------------



 



          (d) Share Vesting. The grant, issuance, retention and/or vesting of
shares of Incentive Stock and Restricted Stock Units, as applicable, shall be at
such time and in such installments as determined by the Board. The Board shall
have the right to make the timing of the grant and/or the issuance, ability to
retain and/or vesting of shares of Incentive Stock and Restricted Stock Units
subject to continued service, passage of time and/or such performance criteria
as deemed appropriate by the Board. Notwithstanding the foregoing, the Board may
accelerate vesting (in a Stock Award Agreement or otherwise) of any Stock Award
in the event of a Participant’s termination of service as an Employee or
Consultant, a Change in Control or similar event.
          (e) Transferability. Shares of Incentive Stock and Restricted Stock
Units shall be transferable by the Participant only upon such terms and
conditions as are set forth in the applicable Stock Award Agreement, as the
Board shall determine in its discretion, so long as the Incentive Stock or
Restricted Stock Units, as applicable, awarded under the Stock Award Agreement
remains subject to the terms of the Stock Award Agreement.
          (f) Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the number of shares granted, issued, retainable and/or
vested under an award of Incentive Stock or Restricted Stock Units, as
applicable, on account of either financial performance or personal performance
evaluations may be reduced by the Board on the basis of such further
considerations as the Board shall determine.
     11. Non-Transferability of Stock Awards. Except as otherwise expressly
provided in the terms of the applicable Stock Award Agreement, a Stock Award may
not be sold, pledged, assigned, hypothecated, transferred or otherwise disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant or the Participant’s legal representative. Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the Stock
Award.
     12. Adjustments upon Changes in Capitalization or Change in Control. The
number of Shares covered by each outstanding Stock Award, and the number of
Shares which have been authorized for issuance under the Plan but as to which no
Stock Awards have yet been granted or which have been returned to the Plan upon
cancellation, expiration, forfeiture or other termination of a Stock Award, as
well as the price per Share covered by each such outstanding Stock Award, shall
be equitably adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend with respect to the Common Stock or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration”. Such adjustments shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof

8



--------------------------------------------------------------------------------



 



shall be made with respect to, the number or price of shares of Common Stock
subject to a Stock Award.
     For purposes of the Plan, a “Change in Control” shall be deemed to occur
upon the consummation of any one of the following events: (a) a sale of all or
substantially all of the assets of the Company; (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a transaction the
principal purpose of which is to change the state of the Company’s incorporation
or a transaction in which the voting securities of the Company are exchanged for
beneficial ownership of at least 50% of the voting securities of the controlling
acquiring corporation); (c) a merger or consolidation in which the Company is
the surviving corporation and less than 50% of the voting securities of the
Company that are outstanding immediately after the consummation of such
transaction are beneficially owned, directly or indirectly, by the persons who
owned such voting securities immediately prior to such transaction; (d) any
transaction or series of related transactions after which any person (as such
term is defined in Section 13(d)(3) of the Exchange Act), other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company, becomes the beneficial owner of voting
securities of the Company representing 40% or more of the combined voting power
of all of the voting securities of the Company; (e) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the membership of the Company’s Board of Directors (“Incumbent Directors”) cease
for any reason to have authority to cast at least a majority of the votes which
all directors on the Board of Directors are entitled to cast, unless the
election, or the nomination for election by the Company’s stockholders, of a new
director was approved by a vote of at least two-thirds of the votes entitled to
be cast by the Incumbent Directors, in which case such director shall also be
treated as an Incumbent Director in the future; or (f) the liquidation or
dissolution of the Company.
     In the event of a Change in Control, then: (a) any surviving or acquiring
corporation shall assume Stock Awards outstanding under the Plan or shall
substitute similar awards (including an option to acquire the same consideration
paid to stockholders in the transaction described in this Section 12 for those
outstanding Options under the Plan), or (b) in the event any surviving or
acquiring corporation refuses to assume such Stock Awards or to substitute
similar awards for those outstanding under the Plan, (i) with respect to Stock
Awards held by persons then performing services as Employees or Consultants, the
vesting of such Stock Awards and the time during which such Stock Awards may be
exercised shall be accelerated prior to such event and the Stock Awards
terminated if not exercised after such acceleration and at or prior to such
event, and (ii) with respect to any other Options outstanding under the Plan,
such Options shall be terminated if not exercised prior to such event.
     13. Miscellaneous.
          (a) Acceleration of Exercisability and Vesting. The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding

9



--------------------------------------------------------------------------------



 



the provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.
          (b) Additional Restrictions on Stock Awards. Either at the time a
Stock Award is granted or by subsequent action, the Board may, but need not,
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by a Participant or other subsequent
transfers by an Participant of any Shares issued under a Stock Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participants, and (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.
          (c) Stockholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to a Stock Award unless and until such Participant has
satisfied all requirements for exercise and/or vesting of the Stock Award
pursuant to its terms and said Shares have been issued to the Participant.
          (d) Investment Assurances. The Company may require a Participant, as a
condition to exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of the Stock Award; and (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon exercise of the Option or acquisition of Common Stock under
the Plan has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock represented
thereby.
          (e) Withholding Obligations. To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to a Stock Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the Stock Award, provided, however, that no shares of
Common Stock

10



--------------------------------------------------------------------------------



 



are withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.
     14. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time terminate the
Plan or amend the Plan from time to time in such respects as the Board may deem
advisable.
          (b) Effect of Amendment or Termination. Any such amendment or
termination of the Plan shall not adversely affect Stock Awards already granted
and such Stock Awards shall remain in full force and effect as if the Plan had
not been amended or terminated, unless mutually agreed otherwise between the
Participant and the Board, which agreement must be in writing and signed by the
Participant and the Company.
     15. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant
to a Stock Award unless the exercise of the Option, if applicable, and the
issuance and delivery of such Shares pursuant the Stock Award shall comply with
all relevant provisions of the law, including without limitation, the Securities
Act, the Exchange Act and the requirements of any stock exchange or national
market system upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
     16. Liability of Company. The Company and any Affiliate which is in
existence or hereafter comes into existence shall not be liable to a Participant
or other persons as to:
          (a) The non-issuance or sale of Shares as to which the Company has
been unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; or
          (b) Any tax consequence expected, but not realized, by any Participant
or other person due to the receipt, exercise or settlement of any Stock Award
granted hereunder.
     17. Reservation of Shares. The Company, during the term of the Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The Company’s inability to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary for the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
     18. Stock Award Agreement. All Stock Awards shall be evidenced by written
award agreements in such form as the Board shall approve.
     19. Choice of Law. The law of the State of Delaware, without regard to its
conflict of laws rules, shall govern all questions concerning the construction,
validity and interpretation of the Plan.

11